Title: To Benjamin Franklin from the Comtesse d’Houdetot, 13 March 1782
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


a paris Mercredy 13. mars 1782.
La Longeur De La Maladie De Mon frere Et la perte que j’en ay faitte M’ont Empeschée Mon Cher docteur de suivre Le projet que J’avais fait D’aller vous Chercher. J’Envoye Sçavoir Sy Vous Voulés me Recevoir Demain Jeudy Sur les onze heures du Matin Et me donner du thé Et des tartinnes. Sy ce jour ne Vous convenait pas je Vous prirais de M’indiquer une autre Matinée dicy au Vingt pour avoir le plaisir de Vous Voir; Jauray l’honneur de Vous presenter aussy un Ameriquain que jay deja Eû Celuy de Vous Recommander Et pour qui Vous avéz Eû des Bontés dont nous desirons L’un Et L’autre de Vous Remercier. Vous Connaissés mon Cher Docteur mes Sentimens D’attachement Et de Veneration
La Ctesse DHOUDETOT
 
Notation: La Cesse. Houdetot
